DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 41 is objected to.  The replacement of carbon fibers with PAN fibers in the claim now provides a redundant statement that the PAN fibers (a precursor fiber) or precursors of the fibers are needled.  The claim would be better worded as reciting either PAN fibers (a particular precursor) or precursor fibers (generic precursor), but not both.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-24, 26, 27, 29, 37, 38, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olry (US 6,009,605) in view of Bauer (US 20060151912) and Dietrich (US 6,261,981).
As to claims 19, 37, and 38, Olry teaches a process for making a disk brake (1:12) comprising (i) providing carbon fibers (3:44) or a carbon precursor (3:47-50; 6:15-16) (as recited in instant claim 22) in a fabric and helically winding around an axis or central hub (2:63, Figs. 1-3), (ii) axially overlapping the coils to form a plurality of layers (Fig. 3, item 60), (iii) needling the coils to transpose or push the carbon fibers through the thickness of the layers (Fig. 3, item 52), (iv) impregnating the layers with an impregnating agent (1:20-25), and (v) densifying the product by impregnating (1:20-25) and forming carbon.  Since Olry does not disclose any mixture of materials, providing a fabric made exclusively of carbon fibers would have been inherent or obvious.  Similarly, since no additional layers are disclosed, forming a densified product consisting of only Olry’s disclosed layers would have been obvious.

Regarding (a), Bauer teaches that preforms similar to those disclosed by Olry can be impregnated with a phenolic resin ([0037]; [0058]) and carbonized ([0059]), resulting in a blank ready for subsequent silicon chemical vapor infiltration (CVI) ([0059]).  In the combination of Bauer with Olry, Bauer teaches that initial disc blank density may be 0.5 to 0.7 g/cc ([0059]), before densification.  Bauer further teaches that densification increases the density to “about” 1.15 to “about” 1.3 g/cc ([0060], [0067]) or “about” 1.5 to “about” 1.6 g/cc ([0063]) depending on the technique.  Since “about” includes values above and below the stated value, the recited “about” 1.3 g/cc ([0060], [0067]) and the “about” 1.5 g/cc ([0063]) meet the claimed value.  Alternatively, one of ordinary skill in the art considering Bauer would have recognized the disc blank density to be a result effective variable (see “tailoring the level of carbon in the carbon/carbon preform” in [0049]) that affect thermal conductivity and overall braking performance ([0049]).  One of ordinary skill in the art would have arrived at the claimed value as a matter of routine optimization to adjust thermal conductivity and braking performance.
It would have been obvious to one of ordinary skill in the art before the time of filing to incorporate these aspects of the Bauer process into Olry because Olry provides a carbon fiber precursor preform for densification, while Bauer provides an improvement upon a carbon fiber preform by supplying a specific carbon precursor resin (phenolic resin) suitable for protecting the carbon fiber reinforcement and forming a matrix that would bond the fibers in place prior to densification. 
Regarding (b), Dietrich teaches providing a shaped carbon fiber/carbon matrix body (6:21-33) similar to that of Olry.  Dietrich infiltrates the carbon body with silicon (6:33) to form SiC (inherent).  When the molten silicon infiltration of Dietrich is performed on the Olry carbon body, it would obviously form SiC that would bridge between adjacent layers of the Olry material to consolidate the article.
It would have been prima facie obvious to one of ordinary skill in the art before the time of filing to incorporate these aspects of the Dietrich process into Olry because Olry provides a carbon body, and Dietrich specifically teaches/suggests infiltrating a carbon body with silicon.  Alternatively, one would have recognized the obvious improvement provided by silicon infiltration and SiC formation to improve the hardness and wear resistance of the article.
As to claims 20 and 21, Olry teaches/suggests a woven fiber preform which obviously provides a continuous curvilinear ribbon and helical winding in a curvilinear fashion around an axis (2:61-66).  Olry also teaches radial weft yarns (2:64).  .  As to claim 22, Olry is silent to the carbonization, but Bauer teaches carbonizing at 1700 C ([0057]).  It would have been obvious to incorporate this feature from Bauer into Olry because Olry specifically teaches/suggests a PAN preform, and Bauer teaches a process specifically for carbonizing a PAN preform within the scope of Olry’s teaching/suggestion.  As to claim 23, in the combination set forth above in the rejection of claim 19, Olry and Bauer each provide a step of impregnating a fiber preform, which would place the impregnating agent between (and through) the layers of material.  One of ordinary skill in the art would have found it obvious combine the steps of impregnating and helically winding as an obvious rearrangement or combination of steps already performed by the prior art.  As to claim 24, Bauer cures the matrix material ([0059]), which would inherently harden the article.  In the combination with Olry, the hardening would inherently be performed after the impregnating and before the densifying.  As to claim 26, Bauer provides phenolic resin and also (separately) teaches pyrolysis at 1000 C ([0096], [0097], [0101]).  Also note that Bauer teaches machining ([0092]).  As to claim 27, Bauer provides phenolic resin, which would inherently or obviously be in either a liquid or solid form.  As to claim 29, Olry teaches densifying by CVI (1:24-25), which is the same as CVD.  
As to claim 41, Olry teaches a process for making a disk brake (1:12) comprising (i) providing polyacrylonitrile carbon precursor (3:47-50; 6:13-16) (as recited in instant claim 22) in a spiral shape and helically winding around an axis or central hub (2:63, Figs. 1-3), (ii) axially overlapping the coils to form a plurality of layers (Fig. 3, item 60), (iii) needling the coils to transpose or push the carbon fibers through the thickness of the layers and form a preform (Fig. 3, item 52), iv) impregnating the preform with an impregnating agent (1:20-25), and (v) densifying the product by impregnating (1:20-25) and forming carbon.  Since Olry does not disclose any mixture of materials, providing a fabric made exclusively of PAN fibers would have been inherent or obvious.  Similarly, since no additional layers are disclosed, forming a densified product consisting of only Olry’s disclosed layers would have been obvious.
Olry is silent to (a) the claimed density range of the densified product, and (b) the infiltrating step.  
Regarding (a), Bauer teaches that preforms similar to those disclosed by Olry can be impregnated with a phenolic resin ([0037]; [0058]) and carbonized ([0059]), resulting in a blank ready for subsequent silicon chemical vapor infiltration (CVI) ([0059]).  In the combination of Bauer with Olry, Bauer teaches that initial disc blank density may be 0.5 to 0.7 g/cc ([0059]), before densification.  Bauer further teaches that densification increases the density to “about” 1.15 to “about” 1.3 g/cc ([0060], [0067]) or “about” 1.5 to “about” 1.6 g/cc ([0063]) depending on the technique.  Since “about” includes values above and below the stated value, Bauer’s “about” 1.3 g/cc ([0060], [0067]) and the “about” 1.5 g/cc ([0063]) meet the claimed value.  Alternatively, one of ordinary skill in the art considering Bauer would have recognized the disc blank density to be a result effective variable (see “tailoring the level of carbon in the carbon/carbon preform” in [0049]) that affect thermal conductivity and overall braking performance ([0049]).  One of ordinary skill in the art would have arrived at the claimed value as a matter of routine optimization to adjust thermal conductivity and braking performance.
It would have been obvious to one of ordinary skill in the art before the time of filing to incorporate these aspects of the Bauer process into Olry because Olry provides a carbon fiber precursor preform for densification, while Bauer provides an improvement upon a carbon fiber preform by supplying a specific carbon precursor resin (phenolic resin) suitable for protecting the carbon fiber reinforcement and forming a matrix that would bond the fibers in place prior to densification. 
Regarding (b), Dietrich teaches providing a shaped carbon fiber/carbon matrix body (6:21-33) similar to that of Olry.  Dietrich infiltrates the carbon body with silicon (6:33) to form SiC (inherent).  When the molten silicon infiltration of Dietrich is performed on the Olry carbon body, it would obviously form SiC that would bridge between adjacent layers of the Olry material to consolidate the article.
It would have been prima facie obvious to one of ordinary skill in the art before the time of filing to incorporate these aspects of the Dietrich process into Olry because Olry provides a carbon body, and Dietrich specifically teaches/suggests infiltrating a carbon body with silicon.  Alternatively, one would have recognized the obvious improvement provided by silicon infiltration and SiC formation to improve the hardness and wear resistance of the article.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olry (US 6,009,605) in view of Bauer (US 20060151912) and Dietrich (US 6,261,981), and further in view of Eberth (US 20030168775).  Olry, Bauer, and Dietrich teach the subject matter of claim 19 above under 35 U.S.C. 103.
As to claim 23, even if the order of steps cannot be considered to be an obvious rearrangement of steps disclosed by the prior art (see above), Eberth teaches a step of applying a binder during a step of helically winding a fiber material around an axis.  It would been obvious to incorporate the Eberth process of applying binder into the modified Olry process because Olry teaches/suggests a step of helically winding and Bauer teaches/suggests a binder, and Eberth provides a process within the scope of Olry’s and Bauer’s teaching/suggestion which combines the known steps already disclosed by Olry and Bauer.

Claims 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olry (US 6,009,605) in view of Bauer (US 20060151912) and Dietrich (US 6,261,981), and further in view of Flonc (US 5,080,851).  Olry, Bauer, and Dietrich teach the subject matter of claim 19 above under 35 U.S.C. 103.
As to claims 23 and 28, Olry, Bauer, and Dietrich are silent to the claimed vacuum bag and heating to 70-100 C.  In the event that Bauer’s applying resin to form a prepreg is ultimately determined insufficient to meet the claimed “distributing the impregnating agent between the coils”, then the references would be silent to this feature also.
However, Flonc teaches a method for stabilizing complex composite preforms comprising distributing resin between layers of fiber material (Fig. 1, item 4), as well as compacting layers of the material using a vacuum bag (3:44-52) and heating to a temperature that would cause the resin to melt and bond the layers together (Abstract, 3:51) and which meets the claimed temperature range (2:53-55).
It would have been obvious to one of ordinary skill in the art to incorporate these features from Flonc into the modified Olry process because (a) the ordinary artisan would have recognized the use of a resin applied between the layers (as in Flonc) to be a substitutable or interchangeable alternative for the resin impregnation already taught by Bauer for achieving the same purpose (supplying resin to bond layers of an article together), and (b) Bauer teaches/suggests compaction of the preform laminate ([0057]) and Flonc’s process of applying heat and pressure would fall within the scope of Bauer’s suggestion to compact the preform laminate.

Claims 25 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olry (US 6,009,605) in view of Bauer (US 20060151912) and Dietrich (US 6,261,981), and further in view of Shivakumar (US 6,325,608).  Olry, Bauer, and Dietrich teach the subject matter of claim 19 above under 35 U.S.C. 103.
As to claim 25, Olry and Bauer are silent to the claimed steps.  
However, Shivakumar teaches a method for making densified carbon-carbon composites.  Shivakumar teaches an impregnation/densification step (6:41) which includes placing a fiber preform in an impregnation mold (6:43), heating the mold (6:43) and connecting to vacuum (6:47), and pumping (injecting) resin into the fiber preform (6:58), and hardening the resin (7:9-10).  Since the platen holds the mold closed during resin injection and curing (7:5-16), the step of impregnating and densifying are performed simultaneously as claimed.
It would have been prima facie obvious to incorporate the Shivakumar process into the modified Olry process because Olry teaches/suggests a liquid resin impregnation process (1:22-23) and Shivakumar provides a liquid resin impregnation process within the scope of Duval’s suggestion.
As to claim 40, Bauer provides phenolic resin and also (separately) teaches pyrolysis at 1000 C ([0096], [0097], [0101]).  Also note that Bauer teaches machining ([0092]) that would meet grinding.  

Response to Arguments
Applicant’s December 28, 2020 arguments were fully considered, but are believed to be moot in view of the new grounds of rejection above. 
The arguments are generally on the grounds that claim 19 was amended to recite a step of infiltrating with silicon to form silicon carbide zones bridging the layers, and that neither Olry nor Bauer teaches the process now recited in claim 19.  Similar arguments are presented for claim 41.  Applicants argue that Flonc, Shivakumar, and other references applied to dependent claims similarly do not teach these features.  The Examiner notes that Dietrich is applied for the silicon infiltration, and when the Dietrich silicon infiltration is applied to the Olry layered structure, the combination would necessarily produce the same result.  Silicon infiltration to form SiC appears to be conventional and is demonstrated at least by Dietrich.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742